Citation Nr: 1444742	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for the residuals of a left long finger fracture.

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to service connection for a cervical disorder.

4. Entitlement to service connection for a low back disorder.

5. Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disorder.  

6. Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disorder.  

7. Whether new and material evidence has been submitted to reopen a claim of service connection for erectile dysfunction.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In addition to the issues above, this decision denied service connection for bilateral hearing loss.  The Veteran appealed this denial, but he was subsequently granted service connection in a May 2011 rating decision.  This is a full grant of the benefit sought, so this issue is no longer on appeal.

The Veteran testified before the undersigned Veterans Law Judge in December 2012.

The issue of an initial rating for the residuals of a left long finger fracture is adjudicated below.  The remaining six issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran is right-hand dominant.  

2. Throughout the initial rating period on appeal, the Veteran's left long finger has manifested pain and tenderness, with no gap between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, and no limitation of extension.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of left long finger have not been met for any period. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is reopening and remanding the claims of service connection for a left knee disorder, right knee disorder, and erectile dysfunction on the basis of new and material evidence.  Therefore, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior denial of these claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for the left long finger issue, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA granted service connection for the residuals of the Veteran's left long finger fracture sua sponte in February 2010.  Therefore, no VCAA notice letter was issued for this issue.  However, VA issued pre-adjudication notice letters in August and September 2009 for the other appealed claims.  These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Thus, although the Veteran was not issued a letter expressly related to the finger issue, the Board finds he was not prejudiced because of the other VCAA letters he received.

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a December 2010 VA compensation hand examination report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran had a VA Board Hearing in December 2012 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 

Merits Analysis

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's finger disability is assigned a noncompensable rating under Diagnostic Code 5229, which denotes limitation of motion of the index or long finger.  38 C.F.R. § 4.71a.  

Under this Diagnostic Code, a noncompensable rating is warranted for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

The Veteran was afforded a VA examination in December 2010.  The examiner noted the Veteran's complaints of pain occurring twice daily and that pain is exacerbated by physical activity.  The examiner examined each finger of the Veteran's left hand, finding each finger had a range of motion within normal limits, including under repetitive motion testing.  The examiner further found that no finger was limited by "pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  The examiner also noted that "upon examination of the long finger there is no ankylosis."  The examiner diagnosed the Veteran with degenerative joint disease of the long finger, but with no deformity and "only mild" proximal interphalangeal joint pain.  The Veteran stated he injured his ring finger in service, not his long finger, but the service treatment records contradict him.

The Veteran's representative acknowledged the Veteran has normal range of motion in his long finger at the December 2012 hearing.  The representative, however, stated that the December 2010 examination revealed degenerative changes of the "fourth and fifth interphalangeal joints."  The Board finds no reference to such body parts in the report.  However, to the extent the representative was arguing that the service-connected long finger impacted the ring and little fingers, the report expressly contradicts this assertion.

Based on the foregoing, the Board finds that the evidence supports a noncompensable rating.

Extra-Schedular

The Board finds that there is no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that his finger disability results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of this disability - pain - is already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Reopening of the Claims on the Basis of New and Material Evidence

The claims for service connection for a left knee disorder, a right knee disorder, and erectile dysfunction were previously denied, and the prior decisions were not timely appealed.  The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of these claims, then they must be reopened and the former dispositions reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. 
§ 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of these claims were in August 1997 (left knee); July 1986 (right knee), and February 1998 (erectile dysfunction), and VA must determine whether new and material evidence has been submitted since these times to reopen these claims. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The August 1997 rating decision denied the claim because there was "no evidence of a chronic left knee disability since discharge."  The July 1986 rating decision denied the claim because "exam of the knees [at separation] were within normal limits."  The February 1998 rating decision denied the claim because the RO found the Veteran's erectile dysfunction preexisted service based and there was no evidence of aggravation.  

At the time of the denials, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.

Subsequent to these rating decisions, the Veteran testified before the undersigned.  The Veteran testified that he had chronic bilateral knee pain since discharge and that private treatment records from his employment from 1986-1997 would confirm his testimony.  He also testified that his erectile dysfunction may have been caused by or aggravated by his back disorders, for which he is seeking service connection.  The credibility of the Veteran's testimony is presumed, and on this basis, the Board finds new and material evidence has been submitted since the prior denials of these claims.  The evidence is new since it was not considered during the previous adjudication of the claims, and it is material to the disposition of the claims. 

Accordingly, new and material evidence has been submitted to reopen these previously denied and unappealed claims. 38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of these claims.



ORDER

An initial compensable evaluation for residuals of a fracture of the left long finger is denied.

The petition to reopen the claims of entitlement to service connection for service connection for a left knee disorder, a right knee disorder, and erectile dysfunction, is granted.  To this extent, the appeal is allowed.


REMAND

Additional development is needed, so remand is warranted.

First, the Board is reopening the claim of entitlement to service connection for a left knee disorder, a right knee disorder, and erectile dysfunction because the Veteran has submitted new and material evidence.  The Board is remanding for VA examinations to determine the nature and etiology of these conditions.  

Second, the Board notes the Veteran is receiving Social Security Administration (SSA) disability benefits for his back disorder.  The medical records underlying the grant of these benefits are not in the claims folder, so they must be obtained on remand.

Third, the Board notes VA afforded the Veteran a low back examination in December 2010.  The examiner opined that the Veteran's low back disorder was less likely than not caused by service, but did not provide the basis for his decision.  VA will afford an examination to determine the nature and etiology of the Veteran's cervical disorder, and therefore it will ask the examiner to examine the Veteran's whole back to clarify the basis for the earlier examiner's conclusion.

Fourth, the Board notes the December 2010 VA examiner diagnosed the Veteran with a personality disorder and an adjustment disorder with anxiety, the latter of which pre-existed service.  Generally, personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation and are thus not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.12; see also VAOPGCPREC 82-90.  However, given the examiner's opinion that the adjustment disorder pre-existed service, superimposition is not implicated here.  Remand is warranted to determine if the adjustment disorder was aggravated by service.

Fifth, the Board notes the Veteran was denied service connection for erectile dysfunction because VA found the condition pre-existed service.  Although the Veteran had a clean entrance examination, VA based its decision on a 1985 service treatment record in which the Veteran recounted "mild erectile dysfunction" since his teenage years.  However, the simple recounting of medical history, without a contemporaneous, factually informed and medically competent opinion is insufficient to rebut the presumption of soundness that attaches under 38 U.S.C.A. §§ 1111 and 1132.  Therefore, the Board finds the Veteran's erectile dysfunction did not pre-exist service and the claim will be treated as one for direct service connection.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

1) VA treatment records from the Fayetteville VA Medical Center, dated since December 2010, and
2) All treatment records from the Veteran's employment with the city of Fayetteville from 1986 to 1997.

2. Obtain the SSA records underlying the January 2013 grant of benefits contained in the claims folder.

3. Return the Veteran's claims folder to the examiner who provided the December 2010 mental examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran has been diagnosed with a personality disorder and an adjustment disorder with anxiety.  Service connection may not be granted for personality disorders.  

ii) The December 2010 examiner opined that the adjustment disorder pre-existed service.
 
c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's adjustment disorder (as opposed to his personality disorder, for which service connection may not be granted) pre-existed his entry into active military service.

ii) If it is found as medically undebatable that his psychiatric disorder clearly pre-existed service, whether it also can be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If his adjustment disorder is not found to have pre-existed active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service. 

4. Schedule the Veteran for VA examinations to determine the nature and etiology of his bilateral knee disorders, cervical disorder, low back disorder, and erectile dysfunction.  The following considerations govern:

 a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

 c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The knee examiner's attention is called to the following evidence:

(i) The Veteran was treated for left knee pain (including crepitus) in June 1980.  See service treatment records.
 
(ii) The Veteran was treated for recurring right knee pain in May 1981.  See service treatment records.

(iii) The Veteran testified he has had recurrent bilateral knee pain since service.  See hearing transcript.

e. The examiner must respond to the following inquiry, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Were the Veteran's bilateral knee disorders incurred in or are they etiologically related to his period of service?

f. The back examiner's attention is called to the following evidence:

(i) The Veteran was treated for low back pain in January 1984.  See service treatment records.
 
(ii) The Veteran testified that he injured his neck from carrying a rucksack and his military duty as a driver.  See hearing transcript.

(iii) The Veteran testified that he injured his low back from a horseplay incident in service.  See hearing transcript.

(ii) The Veteran was in motor vehicle accidents in 1995 and 1998.  He also injured his back at work in 1995.  See VA treatment records.

g. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's cervical disorder incurred in or is it etiologically related to his period of service?

Was the Veteran's low back disorder incurred in or is it etiologically related to his period of service?

h. The erectile dysfunction examiner's attention is called to the following evidence:

(i) Notwithstanding the RO's 1997 rating decision, the Veteran's erectile dysfunction has been determined not to have pre-existed service.  
 
(ii) The Veteran was treated for erectile dysfunction in January 1985.  See service treatment records.

(iii) A February 1987 VA treatment record shows the Veteran was diagnosed with chronic impotence.

(ii) The Veteran's asserts that his back disorders may have caused or aggravated his erectile dysfunction.

g. The erectile dysfunction examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's erectile dysfunction incurred in or is it etiologically related to his period of service?

Was the Veteran's erectile dysfunction CAUSED BY OR PERMANENTLY WORSENED by his cervical or low back disorders?

5. Review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If the reports do not include adequate responses to the opinions requested, they must be returned to the providing examiner for corrective action.  

6. After undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


